ACCEPTED
                                                                                                       14-15-00557-CR
                                                                                       FOURTEENTH COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                 10/13/2015 9:01:20 AM
                                                                                                 CHRISTOPHER PRINE
                                                                                                                CLERK

      IN THE FOURTEENTH COURT OF APPEAL FOR THE STATE OF TEXAS

PAMELA GREANEY,
Appellant                                                                        FILED IN
                                                                          14th COURT OF APPEALS
                                                                              HOUSTON, TEXAS
V.
                                                                          10/13/2015 9:01:20 AM
                                                                      NO. 14-15-00557-CR
                                                                          CHRISTOPHER A. PRINE
THE STATE OF TEXAS                                                                 Clerk


          APPELLANT'S MOTION FOR WITHDRAWAL OF NOTICE OF APPEAL


TO THE HONORABLE JUSTICES OF THE FOURTENTH COURT OF APPEALS:

          COMES NOW, PAMELA GREANEY, by and through her attorney, and files this her

Motion for withdrawal of notice of appeal and in support respectfully shows:

1. On June 9, 2015, appellant, Pamela Greaney, filed a notice of appeal from the State of Texas v.

Pamela Greaney heard in the    gth   Criminal County Court at Law of Harris County, Texas entered

on May 22, 2015.



2. Appellant desires dismissal of this appeal because appellant no longer wishes to pursue an

appeal.



3. The court has not issued an opinion in this case.



                                           Prayer for Relief

Therefore, appellant respectfully requests that the court grant this motion and dismiss this appeal,.



                                               Respectfully submitted,

                                               PAUL DOYLE & ASSOCIATES


                                               By:
                                                       ::2-e----=:::._____.......,->
                                                       ~
                                                       Trevor Sharon
                                                       SBN 24086579
    440 Louisiana St# 2300
    Houston, Texas 77002
    (713) 228-9200
    FAX (713) 228-9203
    trevor@pauldoylelaw.com

    ATTORNEY FOR THE APPEALANT




2
                               CERTIFICATE OF SERVICE

       I hereby certify that a trne and correct copy of the above and foregoing Motion has been

delivered to the Assistant District Attorney presently assigned to this case on this 24th day of

August, 2015.




                                               3